       Case: 3:19-cv-00047-wmc Document #: 6 Filed: 04/16/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 JEANIE M. ANDERSON

       Plaintiff,
                                               Case No.: 19-cv-47
 v.

 LANDS’ END, INC.

       Defendant.


                          STIPULATION OF DISMISSAL


      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

Jeanie M. Anderson, and Defendant, Lands’ End, Inc., pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), that the above-captioned matter shall be dismissed on its merits and

with prejudice but without costs or attorneys’ fees to either party.

      Dated: April 16, 2019

                                 HAWKS QUINDEL, S.C.
                                 Attorneys for Plaintiff, Jeanie M. Anderson


                                 By: /s/ Amanda M. Kuklinski
                                 Aaron N. Halstead, State Bar No. 1001507
                                 Email: ahalstead@hq-law.com
                                 Amanda M. Kuklinski, State Bar No. 1090506
                                 Email: akuklinski@hq-law.com
                                 409 East Main Street
                                 Post Office Box 2155
                                 Madison, Wisconsin 53701-2155
                                 Telephone: (608) 257-0040
                                 Facsimile: (608) 256-0236


                                           1
Case: 3:19-cv-00047-wmc Document #: 6 Filed: 04/16/19 Page 2 of 2



                       HUSCH BLACKWELL LLP
                       Attorneys for Defendant, Lands’ End, Inc.


                       By: ___/s/ William E. Hughes______________
                       William E. Hughes, State Bar No. 1014965
                       Email: William.Hughes@huschblackwell.com
                       555 East Wells Street, Suite 1900
                       Milwaukee, Wisconsin 53202-3819
                       Telephone: (414) 273-2100
                       Facsimile: (414) 223-5000




                               2
